PER CURIAM.
On a prima facie of showing of “conflict jurisdiction” we granted certiorari and have heard oral argument.
The decision under review is Aetna Casualty & Surety Co. v. Shihada, 196 So.2d 14 (3d D.C.A.Fla.1967). Allegedly it conflicts with Glens Falls Indemnity Co. v. Lingle, 133 So.2d 78 (2d D.C.A.Fla.1961).
On further examination of the record and briefs we have concluded that there is no jurisdictional conflict of decisions. The writ is therefore discharged.
It is so ordered.
CALDWELL, C. J., and THOMAS, ROBERTS, THORNAL and ERVIN, JJ., concur.